NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                    WILLIAM OLIN BENNETT, Appellant.

                              No. 1 CA-CR 14-0163
                                FILED 2-19-2015


            Appeal from the Superior Court in Maricopa County
                         No. CR2013-108216-001
                   The Honorable Daniel J. Kiley, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Cory Engle
Counsel for Appellant



                        MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which Judge
Kenton D. Jones and Judge Michael J. Brown joined.
                           STATE v. BENNETT
                           Decision of the Court

J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following William Olin Bennett's convictions of assault, a Class 3
misdemeanor, and aggravated assault, a Class 5 felony. Bennett's counsel
has searched the record and found no arguable question of law that is not
frivolous. See Smith v. Robbins, 528 U.S. 259, 278 (2000); State v. Clark, 196
Ariz. 530, 536, ¶ 24 (App. 1999). Bennett was given the opportunity to file
a supplemental brief but did not do so. Counsel now asks this court to
search the record for fundamental error. After reviewing the entire record,
we affirm Bennett's convictions and the resulting imposition of probation.

                 FACTS AND PROCEDURAL HISTORY

¶2           Bennett struck an off-duty, uniformed police officer and a
security guard during an altercation at a hospital.1 A jury convicted him of
assault (Count 2) and aggravated assault (Count 3). The court suspended
the imposition of sentences and placed Bennett on probation terms of one
year for Count 2 and two years for Count 3, the terms to run concurrently.

¶3             Bennett timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1), 13-4031 and -4033(A)(1) (2015).2

                               DISCUSSION

¶4            The record reflects Bennett received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The superior court held appropriate pretrial
hearings. It did not conduct a voluntariness hearing; however, neither
Bennett nor the evidence raised a question of the voluntariness of Bennett's
statements. See State v. Finn, 111 Ariz. 271, 275 (1974).

¶5             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members. The court properly instructed the jury on the elements of

1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Bennett. See
State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

2      Absent material revisions after the date of an alleged offense, we cite
a statute's current version.


                                      2
                            STATE v. BENNETT
                            Decision of the Court

the charges, the State's burden of proof and the necessity of a unanimous
verdict. The jury returned a unanimous verdict, which was confirmed by
juror polling. The court received and considered a presentence report,
addressed its contents during the sentencing hearing and imposed legal
terms of probation for the crimes of which Bennett was convicted.

                               CONCLUSION

¶6           We have reviewed the entire record for reversible error and
find none. Therefore, we affirm the convictions and the resulting terms of
probation. See Leon, 104 Ariz. at 300.

¶7            After the filing of this decision, defense counsel's obligations
pertaining to Bennett's representation in this appeal have ended. Defense
counsel need do no more than inform Bennett of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Bennett has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Bennett has 30 days
from the date of this decision to proceed, if he wishes, with a pro per petition
for review.




                                  :ama




                                         3